DETAILED ACTION
This is responsive to the amendment dated 11/30/21. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claims 4-7, 12, 14, 15, 20, and 21 are objected to because of the following informalities:
In claim 5, “0.”  which appears before “wherein” in line 1 should be deleted.  
In claim 12, it appears that --below the urine outlet-- should be deleted from the claim and that “dimensions” in the final lines should be --dimension--. 
Applicant is advised that should claims 6 and 7 be found allowable, claims 14 and 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Should claims 4 and 5 be found allowable, claims 20 and 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, there is a lack of antecedent basis for “the at least one fecal sensor.” Claim 19, on which this claim depends, only sets forth “a fecal sensor.” 
Regarding claim 7, there is a lack of antecedent basis for “the at least one urine sensor.”  Claim 1, on which this claim depends, sets forth “a plurality of urine sensors.” 
Claim Rejections - 35 USC § 103
Claim 1, 6, 7, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0299946 A1, hereinafter Lee) in view of CN 106759720 (hereinafter CN ‘720) and Kishi et al. (US 5,149,399 hereinafter Kishi).
Regarding claim 1, Lee discloses a toilet (100) comprising: a bowl (110) for receiving excreta comprising: a fecal portion (142) for receiving feces; a feces outlet (110b) from the bowl; a urine portion (147) for receiving urine; a urine outlet from the bowl (bottom of 141); wherein the fecal and urine portions are separated by a raised hump (150, 151). 
Lee does not show a load cell for detecting the weight of anything added to the bowl. Attention is turned to CN ‘720 which teaches that it is known to provide a weight/load cell (6) in a toilet bowl for detecting the weight of anything added to the bowl so as to control the flushing of the toilet based on the quantity (translation previously of record, p. 6, legend; p. 7, 8 lines from the bottom).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a weight 
Lee teaches that it is known to attach the urine and feces outlets to containers (200, 300), but is silent as to a receptacle below the urine outlet and a plurality of urine sensors for detecting at least one property of the urine positioned to take measurements at different parts of the receptacle.  Attention is turned to Kishi which teaches a bowl for receiving excreta (34) having a urine receptacle (11) which is below a urine outlet (12, 40), and has a plurality of sensors (82, 83, 81) for detecting at least one property of the urine positioned to take measurements at different parts of the receptacle (fig. 18). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have connected the urine outlet of Lee to the urine receptacle and processing apparatus of Kishi so that urine can be evaporated/treated in order to save water
Regarding claims 6, 7, 14, and 15, Lee as modified by Kishi shows all of the instant invention as discussed above, and Kishi further provides that the at least one/plurality of sensors is one of a thermometer and the at least one property is temperature (col. 12, ln. 61-63). 
Regarding claim 11, Lee as modified shows all of the instant invention as discussed above, and further provides a urine drain (151, 143,145) comprising a sloped region (see sloped portion of 151) leading from the raised hump to the outlet (see fig. 2, 3). 
Regarding claim 12, Lee as modified by Kishi shows all of the instant invention as discussed above, but is silent as to the urine receptacle having a greater vertical dimension than horizontal.  However, at the time the invention was made, it would have . 
Claims 2 and 8 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, CN ‘720, and Kishi, as applied  to claim 1, in view of Borkholder et al. (US 2016/0374619 A1, hereinafter Borkholder). 
Regarding claim 2, Lee as modified shows all of the instant invention as discussed above, but does not show a seat supported by at least one weight sensor.  Attention is turned to Borkholder, which teaches that it is known to support a toilet seat (fig. 1) by using standoffs (fig. 6) which incorporate load or force sensors (para. [0050], [0051]) which can measure weight. It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a toilet seat with force/load/weight sensors so that a user’s weight can also be taken while they use the toilet. 
Regarding claims 8 - 10, Lee as modified shows all of the instant invention as discussed above, but does not show an additional health and wellness sensor for detecting health and wellness data about a user. Attention is again turned to Borkholder which teaches that it is known to provide health and wellness sensors in a toilet seat (as per claim 10) with any of ECG, PPG, load cells, or thermometers (as per claims 8, 9) (para. [0048]).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a toilet seat with additional sensors in the device of Lee as modified so that additional health and wellness data about the user can be gathered noninvasively. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, CN ‘720, and Kishi, as applied  to claim 1, in view of Kamiya et al. (US 2009/0288245 hereinafter Kamiya). 
Regarding claim 3, Lee shows all of the instant invention as discussed above, and further shows that each of the urine outlets connect to urine and feces collection containers (200, 300) but is silent as a seal at the urine and feces outlets.  Kamiya teaches that it is known to provide a seal (3) at the outlet (1c) of a toilet which is non-weight bearing insofar as applicant’s is (see figure 2 and see that loads are not transferred from the outlet 1c to the waste trap 4 because the outlet is suspended by the seal, this is equivalent to the structure illustrated by applicant).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided seals at the outlets of Lee so that a leak proof connection is established between the outlets and the collection containers/sewer pipe.  Lee does not specify that the seal is an S-seal, however it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided multiple pleats in the seal of Kamiya so as to create an S-shape, in order to allow for a wider/connection tolerance/further flexibility between the outlets and collections containers/sewer pipe.  It is noted that applicant does not state the particular shape of the seal provides a benefit, solves a stated problem, or has an unexpected result. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  MPEP 2144.04 (IV)(B).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, CN ‘720, and Kishi, as applied  to claim 1, in view of Lemmon (US 4,197,598).
Regarding claim 17, Lee as modified shows all of the instant invention as discussed above, and further shows that the bowl is in communication with a source of water under ‘high pressure’ (para. [0047], water mains supply is understood to be pressurized), but is silent as to nozzles releasing the water on to a platform for feces(144, 146) at a sufficient pressure to move feces from the platform to the outlet, and to cause cleaning. It appears that Lee instead shows a channel.  Attention is turned to Lemmon which teaches that it is known to have a toilet with a plurality of nozzles (openings 34) which release water into a feces portion of a toilet bowl (13).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have substituted the channel of Lee for the nozzles of Lemmon, as a functionally equivalent way of cleaning the bowl. Nozzles are old and well known in the toilet arts for this purpose. Either arrangement enables water to contact the fecal platforms to clean the direct feces to the outlet.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, CN ‘720, and Kishi, as applied  to claim 1, in view of WO 2005025397 (hereinafter WO ‘397). 
Regarding claim 18, Lee as modified shows all of the instant invention as discussed above, and further provides a feces receptacle (200) but does not specify if it is below the outlet.  Attention is turned to WO ‘397 which teaches a similar toilet with urine and fecal separation. There is a feces outlet (15) which is connected to a feces receptacle (30) located below the outlet (fig. 1).  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have positioned the feces receptacle below the feces outlet to allow gravity to guide the feces into the receptacle. 
Claims 19, 4, 5, and 20 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, CN ‘720, Kishi, and WO ‘397, as applied  to claims 18, in view of Hall (US 2016/0000378). 
Regarding claim 19, Lee as modified shows all of the instant invention as discussed above, but does not show that the fecal portion includes a fecal sensor  for detecting at least one property of the feces. Attention is turned to Hall which teaches that it is known to include a plurality of sensors at preferential locations within the bowl (para. [0081], [0084], including at least one fecal sensor (para. [0084], [0081]), detecting at least one property of feces.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a fecal sensor in the fecal portion so that data about a user’s health can be noninvasively gathered (Hall, para. [0002]). 
Regarding claims 4, 5, 20, and 21, Lee as modified by Hall shows all of the instant invention as discussed above, and Hall further provides that the at least one fecal sensor is one of a thermometer, pH gauge, and electrodes (para. [0084]; or CCDs (para. [0082]); or chromatographs or mass spectrometers (para. [0081]), and the at least one property is at least one of weight, volume, or gas/fumes (para. [0084]) or content (para. [0088]). 
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, CN ‘720, Kishi, as applied to claim 1, in view of Hall. 
Regarding claim 22, Lee as modified shows all of the instant invention as discussed above, but does not show that the urine portion includes a urine sensor  for detecting at least one property of the urine. Attention is turned to Hall which teaches that it is known to include a plurality of sensors at preferential locations within the bowl (para. [0081], [0084]), including at least one urine sensor (3,6), detecting at least one property of urine.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a urine sensor in the urine portion so that data about a user’s health can be noninvasively gathered (Hall, para. [0002]). 
Regarding claim 23, Lee as modified by Hall shows all of the instant invention as discussed above, and Hall further provides that the at least one urine sensor is one of a thermometer, pH gauge, and electrodes (para. [0084]; or CCDs (para. [0082]); or chromatographs or mass spectrometers (para. [0081]), and the at least one property is at least one of weight, volume, or gas/fumes (para. [0084]), or content (para. [0088]).  
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. 
Applicant argues that claim 1 includes all of the limitations of claim 16 and the base and intervening claims. The Examiner disagrees. Claim 16 was previously considered allowable because it depended on claim 13, which was dependent on claim 12, which depended on claim 11. Claims 11 and 12 are still presented in the current claims and have not been incorporated into claim 1. Accordingly, new claim 1 does not include all of the limitations of the intervening claims and is therefore not allowable. A new rejection has been provided above, necessitated by the change in scope due to amendment. 
Applicant does not substantively argue the remaining claims, beyond noting that they depend from claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754